DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation of US Application 16/899586, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Election/Restrictions
Applicant’s election without traverse of Species 4 and Species a in the reply filed on 04/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, and 11 recite the limitation “a midsole or an outsole”. It is not clear if the midsole/outsole is the same as the base previously recited, or a distinct element. For purposes of examination it appears that the base and the midsole/outsole are the same element (see specification: paragraph 0039).
	Claims 6-9 depend from rejected claim 5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,638,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent/co-pending application, as seen in the table below.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,973,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent/co-pending application, as seen in the table below.
16/990713
US 10,638,810
US 10,973,279
1
1
1, 7, 12, 17
5
1, 10
1, 5, 7, 11, 12, 16, 17, 20
10
1, 10
1, 5, 7, 11, 12, 16, 17, 20
2, 7, 12
5
2, 8, 13, 18
3, 8, 13
6
3, 9, 13
4, 6, 11
10
5, 11, 16, 20
9, 14
9
4, 10, 15, 19


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beers et al. (US 2018/0110292), herein Beers.
Regarding claim 5, Beers discloses a rapid-entry shoe comprising: a base (sole structure 32 and base 2622); and a heel portion comprising a lattice structure (heel spring device 3010), wherein the lattice structure is comprised of a plurality of interconnected ribs (slats), wherein the plurality of interconnected ribs defines a plurality of apertures (spaces between slats), wherein the lattice structure has an open position (loaded position) in which an opening of the rapid-entry shoe is expanded to facilitate reception of a foot of an individual donning the rapid-entry shoe, and wherein the lattice structure has a closed position (unloaded position) in which the opening is unexpanded to retain the foot within the rapid-entry shoe; wherein a top rear portion of a midsole or an outsole comprises a midsole relief (tapered portions of base 2622, as seen in Fig. 73 below) to accommodate collapse of the lattice structure or an upper therein; wherein in the open position the lattice structure is compressed downward toward the base of the rapid-entry shoe such that at least a portion of the plurality of apertures are collapsed; wherein in the closed position the lattice structure is expanded such that at least a portion of the plurality of apertures are un-collapsed; and wherein the lattice structure biases the rapid-entry shoe toward the closed position (paragraph 0252; Fig. 73).
Regarding claim 10, Beers discloses a rapid-entry shoe comprising: a base (sole structure 32 and base 2622); and a heel portion comprising a lattice structure (heel spring device 3010), wherein the lattice structure is comprised of a plurality of interconnected ribs (slats), wherein the plurality of interconnected ribs defines a plurality of apertures (spaces between slats), wherein the lattice structure has an open position (loaded position) in which an opening of the rapid-entry shoe is expanded to facilitate reception of a foot of an individual donning the rapid-entry shoe, and wherein the lattice structure has a closed position (unloaded position) in which the opening is unexpanded to retain the foot within the rapid-entry shoe; wherein a bottom rear portion of the lattice structure comprises a lattice relief to accommodate collapse of the lattice structure or an upper therein (as seen in Fig. 73 below); wherein in the open position the lattice structure is compressed downward toward the base of the rapid-entry shoe such that at least a portion of the plurality of apertures are collapsed; wherein in the closed position the lattice structure is expanded such that at least a portion of the plurality of apertures are un-collapsed; and wherein the lattice structure biases the rapid-entry shoe toward the closed position (paragraph 0252; Fig. 73).
	
    PNG
    media_image1.png
    457
    515
    media_image1.png
    Greyscale

Regarding claims 6 and 11, Beers discloses that a bottom rear portion of the compressible lattice structure comprises a lattice relief and a top rear portion of a midsole or an outsole comprises a midsole relief to accommodate collapse of the compressible lattice structure or an upper therein (as seen in Fig. 73 above).
Regarding claims 7 and 12, Beers discloses that the plurality of apertures are open, pass- through holes (Fig. 73).
Regarding claims 8 and 13, Beers discloses that the lattice structure is integrated within an upper rear portion (upper 38) of the rapid-entry shoe (paragraph 0224).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers, as applied to claims 5 and 10.
 Regarding claim 1, Beers discloses a rapid-entry shoe comprising: a base; and a heel portion comprising a compressible lattice structure, wherein the compressible lattice structure is comprised of a plurality of intersecting ribs, wherein the plurality of intersecting ribs defines a plurality of apertures, wherein the compressible lattice structure has an open position in which an opening of the rapid-entry shoe is expanded to facilitate reception of a foot of an individual donning the rapid-entry shoe, and wherein the compressible lattice structure has a closed position in which the opening is unexpanded to retain the foot within the rapid-entry shoe; wherein in the open position the compressible lattice structure is compressed downward toward the base of the rapid-entry shoe such that at least a portion of the plurality of apertures are collapsed; wherein in the closed position the compressible lattice structure is expanded such that at least a portion of the plurality of apertures are un-collapsed; and wherein the compressible lattice structure biases the rapid-entry shoe toward the closed position (as discussed regarding claims 5 and 10 above).
	Beers does not disclose the specific attachment of lattice structure 3010 (embodiment of Fig. 73) to the upper. However, the embodiment of Fig. 54-56 teaches a relationship between the upper and the heel spring device. An upper of the rapid-entry shoe comprises a recess bounded by a step (formed by the collar) within which to receive the compressible lattice structure such that the intersection between an outer surface of the compressible lattice structure and the upper of the rapid-entry shoe is substantially flush (as seen in Fig. 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the lattice structure of Fig. 73 into an upper having a recess bounded by a step, as taught in the embodiment of Fig. 54-56, in order to provide a secure attachment of the heel lattice structure to the upper.
Regarding claim 2, Beers discloses that the plurality of apertures are open, pass- through holes (Fig. 73).
Regarding claim 3, Beers discloses that the lattice structure is integrated within an upper rear portion (upper 38) of the rapid-entry shoe (paragraph 0224).
Regarding claim 4, Beers discloses that a bottom rear portion of the compressible lattice structure comprises a lattice relief and a top rear portion of a midsole or an outsole comprises a midsole relief to accommodate collapse of the compressible lattice structure or an upper therein (as seen in Fig. 73 above).
	Regarding claims 9 and 14, Beers does not disclose the specific attachment of lattice structure 3010 (embodiment of Fig. 73) to the upper. However, the embodiment of Fig. 54-56 teaches a relationship between the upper and the heel spring device. An upper of the rapid-entry shoe comprises a recess bounded by a step (formed by the collar) within which to receive the compressible lattice structure such that the intersection between an outer surface of the compressible lattice structure and the upper of the rapid-entry shoe is substantially flush (as seen in Fig. 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the lattice structure of Fig. 73 into an upper having a recess bounded by a step, as taught in the embodiment of Fig. 54-56, in order to provide a secure attachment of the heel lattice structure to the upper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARON M PRANGE/Primary Examiner, Art Unit 3732